        Case 7:20-cv-09167-PMH
Case 7-20-cv-09167-PMH          Document
                          Document       17 inFiled
                                   16 Filed    NYSD 07/21/21 Page 1 ofPage
                                                      on 07/20/2021    2   1 of 2



              THOMAS, DROHAN, WAXMAN, PETIGROW & MAYLE, LLP
                                           ATTORNEYS AND COUNSELLORS AT LAW
                                                      2517 ROUTE 52
                                            HOPEWELL JUNCTION, NEW YORK 12533
  JAMES P. DROHAN                                                                                             OF COUNSEL
  DANIEL PETIGROW                                                                                    D’ANDREA & GOLDSTEIN
  STUART S. WAXMAN*                               Application granted. Defendant shall serve its papers       inGILBRIDE
                                                                                                        JOAN M.
  NEELANJAN CHOUDHURY
  DAVID H. STRONG**
                                                  support of its cross-motion for summary judgment        by
                                                                                                    JUDITH CRELIN MAYLE

  MELISSA N. KNAPP**                              August 2, 2021; Plaintiffs shall serve their Telephone:
                                                                                               reply and(845) 592-7000
  STEVEN L. BANKS                                                                                    Fax: (845) 592-7020
  ALLISON E. SMITH                                opposition papers by September 20, 2021. All motion
  PAMELA D. BASS**                                papers shall be filed by September 20, 2021.          www.tdwpm.com
  CONOR C. HORAN
  NICHOLAS A. SMARRA**
  GREGORY R. PICCIANO                             The Clerk of the Court is respectfully directed to terminate
  *ADMITTED IN NEW YORK AND NEW JERSEY            the motion sequence pending at Doc. 16.
  **ADMITTED IN NEW YORK AND CONNECTICUT


                                                  SO ORDERED.
                                                        July 20, 2021

VIA ECF                                           _______________________
                                                  Philip M. Halpern
                                                  United States District Judge
Honorable Philip M. Halpern
United States District Judge                      Dated: White Plains, New York
United States Courthouse                                 July 21, 2021
300 Quarropas Street
New York, New York 10601

                     RE:         S.B. and K.B. v. Goshen Central School District,
                                 SDNY Docket No. 20 Civ. 9167 (PMH)

Your Honor:

        We represent defendant Goshen Central School District in the above-referenced action in
which the plaintiffs seek judicial review of administrative determinations concerning a student’s
educational placement under the Individuals with Disabilities Education Act. Under the briefing
schedule approved by the Court (ECF 15), defendant’s papers in support of its cross-motion for
summary judgment are to be served on July 23, 2021, and plaintiffs’ opposition brief and reply
in further support of their own motion for summary judgment are to be served on September 10,
2021.

       With plaintiffs’ consent, I write to respectfully request a modification of this briefing
schedule, extending the time for service of defendant’s papers in support of its cross-motion for
summary judgment to August 2, 2021, and for service of plaintiffs’ reply and opposition papers
to September 20, 2021. Under this revised schedule, the parties will file their motion papers on
September 20, 2021.

        This is defendant’s first request to modify the briefing schedule set by the Court for the
motions for summary judgment. Plaintiff previously sought and was granted an extension of time
to serve its motion for summary judgment (ECF 15).
        Case 7:20-cv-09167-PMH
Case 7-20-cv-09167-PMH          Document
                          Document       17 inFiled
                                   16 Filed    NYSD 07/21/21 Page 2 ofPage
                                                      on 07/20/2021    2   2 of 2
Honorable Philip M. Halpern                                                              Page 2
United States District Judge
July 20, 2021


        While we have been working on defendant’s motion papers, the record is extensive and it
is taking more time than anticipated to brief the motion. Further, I have had other recent litigation
commitments that have affected my time, including a motion for summary judgment served on
July 19, 2021 in WR v. Katonah Lewisboro Union Free Sch. Dist., 21 Civ. 0883(NSR).

        Accordingly, for these reasons, defendant respectfully requests that this application be
granted, and that (1) the time for defendant to serve its motion papers be extended from July 23,
2021 to August 2, 2021; (2) the time for plaintiffs to serve their reply and opposition papers be
extended from September 10, 2021 to September 20, 2021; and (3) the date for the parties to file
their respective motion papers be adjourned to September 20, 2021.

                                               Respectfully,

                                               s/Steven L. Banks

                                               Steven L. Banks

cc: Counsel of Record (by ECF)
